[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence         30 November  1990 Date of Application      14 December  1990 Date Application Filed   14 December  1990 Date of Decision         28 September 1993
Application for review of sentence imposed by the Superior Court, Judicial District of Stamford/Norwalk at Stamford. Docket No. JDSN 2934.
Robert Bello, Esq.      Defense Counsel, for Petitioner
Bruce Hudock, Esq.      Ass't. State's Atty. for the State.
BY THE DIVISION
After a trial by jury the petitioner was convicted of Murder a violation of Conn. Gen. Stat. 53a-54a. The trial court imposed a sentence of forty years to serve.
The evidence at trial showed that the victim was found stabbed to death wrapped in a rug off Interstate 95 in Greenwich, Conn.
At the hearing before sentence review, counsel for the petitioner asked the panel to consider the particulars of the crime, and compare them to the fact that the petitioner had no prior criminal record, no record or history of violence and he did not even have any juvenile offenses. Counsel noted the spontaneity of the crime that possibly involved the use of drugs and/or theft. Counsel argued that the petitioner is a CT Page 9893 strong candidate for rehabilitation since he came from a decent hard-working family. He concluded by asking the panel to reduce the petitioner's sentence to the minimum allowed by law. The petitioner did not address the panel.
Counsel for the state noted to the panel that the victim was stabbed fourteen times and that the petitioner was an admitted drug dealer in the Westchester area. He stated to the panel that the remarks of counsel at the sentence review hearing were already taken into consideration by the sentencing judge. Counsel argued that the petitioner did not possess the ability to rehabilitate himself, that he had no respect for human life and that there was "no place in society for this individual."
In reviewing the remarks of the sentencing court, they show she took into consideration the background of the petitioner, his closeness to his mother and the fact that the petitioner choose to involve himself in the narcotics trade. When imposing sentence, the court was very clear that she was imposing sentence to punish the petitioner for his involvement in . . . "a brutal disgusting killing."
Under the circumstances of this case, which include the fact that a life was taken, and applying the standards of review set forth in Conn. Practice Book, 942, the sentence imposed was appropriate and proportionate.
It is affirmed.
Norko, J.
Purtill, J.
Klaczak, J.
Purtill, Klaczak, and Norko, J.s, participated in this decision.